Citation Nr: 0530305	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion









INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  He also had a second period of active duty from 
September 1967 to May 1972 from which he was discharged under 
other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran's June 2002 substantive appeal reflects that he 
requested a Board hearing at his local RO.  A Board hearing 
was scheduled for August 2002, and a notation in the file 
reflects that it was cancelled.

In September 2003, the Board remanded the case for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained. 

2.  The current evidence shows that the veteran has bilateral 
hearing loss that is likely due to the exposure to acoustic 
trauma in service. 


CONCLUSION OF LAW

The veteran's bilateral hearing loss is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken hereinbelow, 
discussion of compliance with the Veterans Claims Assistance 
Act is not necessary here.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The veteran maintains that his hearing was damaged in 1965, 
during his first period of service, when he was too close to 
a rifle with no ear protection.  

As noted in the Board's earlier remand, the veteran has not 
alleged that his hearing loss was sustained during his second 
period of service, for which he was discharged under other 
than honorable conditions.  Moreover, the Board notes that 
benefits are not payable where a former service member was 
discharged or released under other than honorable conditions 
issued as a result of willful and persistent misconduct, such 
as was the case here as to the veteran's second period of 
service.  See 38 C.F.R. § 3.12(d)(4) (2002). 

The June 1967 separation examination report shows that some 
hearing impairment was shown in the left ear in the 4,000 
hertz range.  Hearing acuity, however, was normal 
bilaterally, as shown by the veteran's February 1972 annual 
examination during his second period of service.  Private 
employment records dated in 1973 also show some evidence of 
hearing loss bilaterally in the higher frequencies.  The 
record also includes a private audiogram, apparently 
conducted in December 2001, which shows current evidence of 
bilateral hearing loss particularly in the higher 
frequencies.  

In June 2004, a VA examination was conducted.  The examiner 
diagnosed bilateral high-frequency sensory hearing loss.  He 
noted that the c-file was not present for review; however, 
noted the veteran's reported history.  Specifically, it was 
noted that the veteran did not wear hearing protection in the 
military.  After the military, it was reported, the veteran 
worked for Dupont but wore earplugs.  The examiner opined 
that it was at least as likely as not that the onset of the 
veteran's hearing loss, which was due to loud noises, could 
have happened during his time in service.  

Because the examiner did not have the claims folder, and 
because current audiometric test results were not provided, a 
new examination was requested.  In August 2004, a different 
physician reviewed the veteran's claims folder and opined 
that it was at least as likely as not that the veteran's 
hearing loss had its onset in relation to his loud noise 
exposure while in the service.  No test results were given.

Another examination was conducted in February 2005.  
Audiometric tests show bilateral hearing loss as defined by 
VA regulation.  See 38 C.F.R. § 3.385.  Based on 1973 Dupont 
medical evidence showing hearing loss, the examiner opined 
that it was less likely that his hearing loss was the result 
of his military duty.  

In light of the deterioration of the veteran's hearing acuity 
during service following his acoustic trauma in service and 
the presence of hearing loss shortly after service (i.e., 
prior to his industrial noise exposure), the Board finds that 
the evidence supports the veteran's claim of service 
connection for bilateral hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155 (1993).  Furthermore, the Board finds the 
opinions of the first two VA physicians as persuasive as that 
of the February 2005 opinion.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


